DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/10/2020, 5/29/2020, 8/20/2021 and 2/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-10 and 23, the prior art does not disclose an operation device including an operation member operated by a user having the specific limitations and unique configuration disclosed in claims 1-10 and 23, wherein the operation device and operation member comprises: a magnet that is fixed to the operation member and has a plurality of magnetic poles; and a movable member that includes a first magnetic pole portion and a second magnetic pole portion and is arranged such that the movable member is movable relative to the magnet, wherein the first magnetic pole portion and the second magnetic pole portion are provided in the movable member such that when the operation member is operated in a state in which an attractive force is acting between the magnet and the first magnetic pole portion, the attractive force acting between the magnet and the first magnetic pole portion is reduced, and also an attractive force comes to act between the magnet and the second magnetic pole portion by movement of the movable member.

Re claims 11-22 and 24, the prior art does not disclose an operation device provided in an electronic apparatus having the specific limitations and unique configuration disclosed in claims 11-22 and 24, wherein the operation device comprises: an operation section that is disposed such that the operation section is movable in a desired direction; a multipole magnet that is mounted on the operation section such that the multipole magnet is movable in unison with the operation section, and has a plurality of magnetic poles in the desired direction; and a movable member that includes a first magnetic pole portion and a second magnetic pole portion and is arranged such that the movable member is movable in a predetermined direction, wherein the first magnetic pole portion includes a portion that generates a magnetic field in a direction which forms an obtuse angle with a direction of movement of the first magnetic pole portion, and the second magnetic pole portion includes a portion that generates a magnetic field in a direction which forms an obtuse angle with a direction of movement of the second magnetic pole portion, and wherein when the operation section is operated such that the multipole magnet is moved from a state in which an attractive force is acting between one of the magnetic poles of the multipole magnet and the first magnetic pole portion, in a direction in which the attractive force is reduced, the movable member is moved such that an attractive force is generated between another one of the magnetic poles of the multipole magnet and the second magnetic pole portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki US 9,838,010 discloses a camera including a rotation operation member having a clicking sensation.
Furuki et al. US 2015/0221426 discloses a rotary input device including an annular magnetic body and magnetic poles.
Naka et al. US 2009/0079595 discloses a ring-shaped rotary input device including a plurality of movable magnets.
Inoue et al. US 8,130,123 discloses a rotary actuator including a ring magnet with a plurality of magnetic poles.


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699